Citation Nr: 1420567	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-24 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for a right foot condition to include a stress reaction of the right talus prior to July 10, 2012 and in excess of 10 percent thereafter.

2.  Entitlement to an initial compensable rating for a left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe.  

3.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1995 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) is from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, to which the claims file was temporarily brokered.  The denials were subsequently confirmed by the RO in Detroit, Michigan, which is the agency of original jurisdiction (AOJ).  During the course of the appeal, in a December 2012 rating decision the Veteran's stress reaction of the right talus, right foot was increased to 10 percent disabling effective July 10, 2012.  The claims have been recharacterized as reflected on the title page to better reflect the Veteran's contentions.    

In May 2012 the Board remanded the claim to the RO/AMC for further development.  The issues have since returned to the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.


FINDINGS OF FACT

1.  The Veteran's right foot condition to include a stress reaction of the right talus is manifested by symptomatology most consistent with no more than moderate disability.  

2.  The Veteran's left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe is manifested by symptomology most consistent with no more than moderate disability.

3.  The Veteran does not currently have a bilateral hearing loss disability for VA compensation and pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for an initial increased rating, of 10 percent have been met prior to July 10, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for an initial increased rating in excess of 10 percent have not been met for a right foot condition to include a stress reaction of the right talus at any time during the course of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

2.  The criteria for an increased rating, of 10 percent, but no more, for a left foot condition to include a residual fracture and arthritis of the first metacarpophalangeal joint, great toe have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2013).

3.  The criteria for service connection of bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board most recently remanded this claim in May 2012 for further development, specifically for a VA examination to adequately address the current level of severity of the Veteran's foot conditions and for a review of updated VA treatment records.  The Veteran was provided with a VA examination in July 2012.  Updated VA treatment records were reviewed and the claim was readjudicated in an December 2012 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

Letters from June 2006, May 2008 and May 2012 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the December 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's service treatment records, VA treatment records and VA examinations are in the file.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified relevant private treatment records to be associated with the claims file.  The record does not indicate nor has the Veteran asserted he is in receipt of Social Security Administration (SSA) records.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran has been afforded VA examinations in July 2012 for his bilateral foot condition and a contract VA audio examination was last conducted in April 2007.  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner and the VA contract examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The Board finds the examination report contains sufficient bases and findings for the Board to render a decision in this appeal.  

Legal Criteria - Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2; see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

Increased Ratings for Foot Disabilities

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's left foot condition to include a residual fracture and arthritis of the first metacarpophalangeal joint, great toe is currently rated as noncompensable under Diagnostic Code (DC) 5283-5010.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Here, the Veteran's service connected left foot condition to include a residual fracture and arthritis of the first metacarpophalangeal joint, great toe has been rated as analogous to malunion or nonunion of tarsal or metatarsal bones (DC 5283) and traumatic arthritis (DC 5010).  The evidence does not show any malunion or nonunion or tarsal or metatarsal bones as contemplated by DC 5283 but DC 5010, reflects the presence of arthritis.  

Traumatic arthritis will be rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

Under DC 5283 (malunion or nonunion or tarsal or metatarsal bones), a 10 percent rating is assigned when the disability is moderate.  A moderately severe disability warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to DC 5283 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5283.  

The Veteran's right foot condition to include a stress reaction of the right talus is rated as noncompensable prior to July 10, 2012 and 10 percent thereafter under DC 5284 which contemplates foot injuries.  Under DC 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  Again, a note provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284. 

Finally, under DC 5279, metatarsalgia (regardless of whether it is anterior, unilateral or bilateral) warrants only a 10 percent rating.  38 C.F.R. § 4.71a, DC 5279.

The words slight, moderate, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terminology by VA examiners and others is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

To give the Veteran every consideration in connection with the matters on appeal, the Board must consider all potentially applicable DCs under 38 C.F.R. § 4.71a in rating the foot disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629   (1992) (one DC may be more appropriate than another based on such factors as the relevant medical history, current diagnosis, and demonstrated symptomatology). 

	(a)  Factual Background

The Veteran asserts entitlement to an initial compensable rating for a right foot condition to include a stress reaction of the right talus prior to July 10, 2012 and in excess of 10 percent thereafter and an initial compensable rating for a left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe.

The Veteran was afforded a VA foot examination most recently in July 2012.  The diagnosis was metatarsalgia of both feet, a healed fracture of the right fifth metatarsal, the first metatarsal and a healed stress fracture of the right talus and degenerative changes bilaterally.  The Veteran provided a history of foot problems and injuries during service.  The Veteran reported having burning pain in the balls of his feet and a nagging pain in his ankles.  It affected his daily activities because he didn't walk as much and he had to buy expensive shoes and boots.  He had to stop walking within a half mile.  The Veteran used inserts, medication and was in the process of getting compression socks at the time of the examination.   

Upon physical examination the Veteran did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, acquired claw foot, malunion or nonunion of tarsal or metatarsal bones or bilateral weak foot.  The Veteran had "other foot injuries" described as a history of a fracture of the right fifth metatarsal, first metatarsal left foot and stress fracture of the right talus.  The severity was "moderate" bilaterally.  The Veteran had a normal gait, no objective evidence of pain with repetitive movement of ankles or toes and or with palpation to feet or ankles but the Veteran stated his lateral ankles were sensitive.  Strength was 5/5 and there were no calluses.  There was also no ankle instability appreciated.  Imaging studies were performed and found degenerative arthritis in both feet.  The July 2012 bone flow study had an impression of no scintigraphic evidence for acute inflammation or trauma of feet or as previously described in a July 2006 bone scan of a healing fracture of the left foot/stress fracture of the right foot.  X-rays from June 2012 found degenerative changes of the intertarsal joints in the right foot and mild degenerative changes in the left foot.  The functional impact on the Veteran's ability to work was pain and decreased mobility.  The VA examiner stated the Veteran would be able to work but he should not do jobs requiring prolonged walking.  There would not be additional limits on functional ability on repeated use or during flare ups.  The VA examiner explained that metatarsalgia is a nonspecific term referring to pain on the sole of the forefoot in the area of the ball of the foot.  It is not a specific diagnosis but is a symptom of many conditions.  Fractures are one of the conditions that can lead to the symptom of metatarsalgia.  

The Veteran was afforded an ankle VA examination in April 2007.  The Veteran reported pain but was able to be on his feet for three to eight hours with rest periods.  He could walk one to three miles and used store bought inserts.  The right ankle joint had no deformity, instability, stiffness, incoordination, decreased speed of joint motion, locking episodes, effusions, symptoms of inflammation, or any other symptoms.  The right ankle had giving way, weakness and pain with episodes of dislocation or subluxation one to three times per month that affected the motion of the joint.  However, objective range of motion testing resulted in full range of motion of both ankles.  There were no constitutional symptoms of arthritis or incapacitating episodes or arthritis.  A weight bearing joint was affected but the Veteran's gait was normal.  The abnormal findings included tenderness at the sinus tarsi.   The VA examiner noted a bone scan from July 2006, as discussed above by the July 2012 VA examiner, which found flow and blood pool activities were relatively normal.  There was increased activity in the region of the tarsal navicular on the right and in the lateral sesamoid of the first digit on the left foot.  The impression was the uptake in the right and left foot may have represented stress bone reaction.  The diagnosis was stress reaction in the right talus.  The effect on usual occupation was significant due to decreased mobility, problems with lifting and carrying and pain.  There were mild effects on chores and shopping, no effects on traveling, feeding, bathing, dressing, toileting, grooming, and driving.  There were moderate effects on exercise and sports.  The Veteran reported he could no longer play softball games with his family or go running.  He had difficulty walking long distances and with prolonged standing.  

The Veteran was provided a general VA examination in July 2006.  He reported recurrent bilateral foot pain.  He reported a burning pain in his left great toe and in the right talonavicular region, particularly when going up or down stairs.  Pain was precipitated by prolonged walking or hitting the edges of a vehicle with his foot.  Rest alleviated the condition and he took medication.  Flare ups occurred one to two times per week and they would last one to three days.  He reported swelling in both feet, no warmth or redness but fatigability and lack of endurance.  He didn't use a corrective device or insole.  He had not worked since release from the military.  He denied hospitalizations, ER vists and periods of incapacitation secondary to a bilateral foot condition.  He denied limitations when performing chores or activities such as dressing, toileting, or grooming but did have some mild effect when shopping.  

Upon physical examination the July 2006 VA examiner found no swelling or erythema, no objective evidence of abnormal weight bearing and no functional limitation on standing or walking bilaterally.  The left foot had tenderness along the metatarsophalangeal joint, great toe.  There was evidence of pain on motion of the first metatarsophangeal joint.  There was no edema, weakness or instability.  The Veteran's right foot had mild tenderness along the lateral aspect of the talonavicular region.   There was no evidence of painful motion, edema, weakness or instability.  The diagnosis was a healing fracture of the left great toe and stress reaction of the right talus.  

      (b) Right foot condition to include a stress reaction of the right talus 

Upon careful review of the evidence of record, the Board finds the Veteran is entitled to an initial 10 percent rating, but no more, under DC 5284 (foot injuries) throughout the course of the appeal for his service connected right foot condition to include a stress reaction of the right talus.  Neither the lay nor medical evidence of record more nearly reflects the criteria for a rating in excess of 10 percent have been met at any time during the appeal.  38 C.F.R. § 4.114, DC 5284.

The Board finds the Veteran's right foot condition most closely approximates a rating of 10 percent for "moderate" symptoms for the entire appeal period.  The Veteran predominately complained of pain in the balls of his feet, aching in his ankles, not being able to walk for long periods of time and some trouble with activities of daily living such as shopping and chores.  He used store bought inserts and had to buy expensive shoes.  The most recent July 2012 VA examiner found the Veteran's right foot injury was "moderate."  The 2012 examiner specifically noted the Veteran had a normal gait and strength, no instability appreciated and no pain upon repetitive movement or objective tenderness to palpation to his feet or ankles.  The 2007 and 2006 VA examiners found some tenderness in the Veteran's right foot. The Board finds that the Veteran's symptoms are consistent with no more than moderate disability.  The record does not reflect that his right foot disabilities were manifested with moderately severe or severe symptoms.   Accordingly, a rating in excess of 10 percent is not therefore warranted.  38 C.F.R. § 4.71a, DC 5283.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's lay reports of symptomatology such as decreased mobility, some mild to moderate trouble with activities of daily living, difficulty with prolonged walking and pain to be credible.  However, neither the lay nor medical evidence reflects symptoms required to warrant the next higher evaluation for the period considered.  

The Board has reviewed other sections of the code to determine whether a higher rating could be assigned under another DC.  There is evidence that the Veteran has degenerative arthritis and metatarsalgia in his right foot, but as noted under DC 5003 and DC 5279, he would be entitled to no more than the 10 percent he is currently assigned under DC 5284.  As such, ratings based upon arthritis or metatarsalgia are not warranted.  

The Board has also considered whether the Veteran would be entitled to a higher evaluation under other diagnostic criteria related to the feet.  In this regard, the Board notes that DCs 5276, 5277, 5278, 5280, 5281, and 5282 are not for application in the instant case because there is no evidence of, flat foot, pes planus, weak foot, pes cavus, claw foot, hallux valgus, hallux rigidus, or hammer toe.

In sum, an initial rating of 10 percent, but no more, is warranted throughout the course of the appeal.  

(c) Left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe

The Veteran has a noncompensabe rating for his service connected residual fracture and arthritis of the first metatarsophalangeal joint as analogous to DC 5283-5010, as explained above.  The Board finds that DC 5283 does not accurately address the Veteran's disability, as the code pertains to malunion or nonunion of the metatarsal bones, which x-ray evidence has established the Veteran does not have.  The Board finds that the Veteran's disability can be rated appropriately under DC 5284 for foot injuries.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under this DC.

Having carefully reviewed the Veteran's complaints, VA treatment records and examinations, the Board finds the Veteran's left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe is entitled to a rating of 10 percent for "moderate" symptoms.  The Veteran predominately complained of pain in the balls of his feet, burning in his left great toe, tenderness, problems with prolonged walking and some mild to moderate trouble with activities of daily living.  The most recent July 2012 VA examiner found the Veteran's left foot injury was "moderate."  As described above, the 2012 examiner specifically noted the Veteran had a normal gait and strength, no instability appreciated and no pain upon repetitive movement or objective tenderness to palpation to his feet.  The 2006 VA examiner found tenderness and pain on motion of the first metatarsophalangeal joint on the left foot.  

However, there is no indication that his left foot exhibited the criteria necessary to be assigned a higher 20 percent rating.  That is, while indicative of moderate symptoms, the evidence does not show moderately severe or severe symptoms at any time during the appeal.  A rating in excess of 10 percent is not therefore warranted.  38 C.F.R. § 4.71a, DC 5284.

The Board accepts that the Veteran has functional impairment and pain.  See DeLuca.  The Board finds the Veteran's complaints of pain and functional impairment in his left foot including his great toe to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of moderate symptomatology required to warrant the next higher evaluation for the period considered.  The functional impairment, however, is considered by the 10 percent rating currently assigned.  

The Board has considered the applicability of other DCs.  There is evidence that the Veteran has degenerative arthritis and metatarsalgia in his left foot, but as noted under DC 5003 and DC 5279, he would be entitled to no more than the 10 percent he is currently entitled to under DC 5284.  As such, ratings based upon arthritis or metatarsalgia are not warranted.  

The evidence also does not show that the Veteran has flatfoot, weak foot, an acquired claw foot, hallux rigidus, hammer toe or other foot injuries in the left foot to warrant a compensable rating under DCs 5276, 5277, 5278, 5281, 5282 and 5284.

In sum, a rating of 10 percent, but no more, for a left foot condition to include a residual fracture and arthritis of the metatarsophalangeal joint, great toe, is warranted.  

      (d)  Extraschedular considerations

The Board notes that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111.  The Board, however, finds that the medical evidence fails to show anything unique or unusual about the Veteran's right foot condition to include a stress reaction of the right talus and left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe disabilities that would render the schedular criteria inadequate.  The Veteran's primary symptoms include pain on the balls of his feet and decreased mobility.  These factors are accounted for in the rating criteria.  Consequently, a referral for extraschedular consideration is not indicated.

Service connection for Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include sensorineural hearing loss, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past. Gilpin v. West, 155 F. 3d 1353   (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Board has reviewed all of the evidence of record, to include the VA and service treatment records and VA examination reports.  These records do not show that the Veteran currently has or has had a hearing loss disability since he filed his claim in June 2006.  The record additionally does not show a hearing loss disability in service or within the initial post separation year as to afford the Veteran presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.

Service treatment records (STRs) reflect no complaints or findings of a hearing loss disability.  The Veteran specifically denied hearing loss in reports of medical history from February 1993, December 1993, December 2003 and February 2006.  Ringing of the ears was specifically denied in a post deployment health assessment from January 2005.  The entrance examination in December 1993 and the last reference audiogram from August 2005 reflected normal hearing, as detailed below.  


Report of entrance examination dated December 1993 reflects audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
0
0
10
0

A reference audiogram dated December 1996 reflects audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
0
15
LEFT
10
5
5
0
0

A reference audiogram dated August 2000 reflects audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
-5
5
-5
-10
LEFT
5
5
0
-10
5


A medical examination dated in December 2003 reflects audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
-5
0
LEFT
15
5
5
0
5

A reference audiogram dated January 2004 reflects audiological findings as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
0
-5
0
LEFT
15
5
5
0
5

A reference audiogram dated August 2005 indicated hearing was normal and follow up was to be conducted in one year.  Audiological findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
0
10
LEFT
5
10
5
0
5

The Veteran was afforded a contract VA audiological examination in July 2006.  The Veteran reported difficulty hearing conversation and high pitched sounds.  He did not feel he needed hearing aids.  He reported combat noise exposure from Iraq in 2004 and 2005.  The July 2006 VA examiner noted the middle ear compliance was within normal limits bilaterally.  The test results indicated hearing within normal limits bilaterally by VA standards.  Speech reception thresholds were normal and speech recognition ability was excellent in both ears.  

Audiological testing in July 2006 revealed the following results:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
15
20
15
10
25
98%
LEFT
20
20
15
10
30
100%

The Veteran was most recently afforded a VA audiological contract examination in April 2007.  The VA contract examiner provided an analysis of in-service audiograms.  The pre-induction audiogram indicated normal hearing bilaterally and hearing was normal in 2000, 2003, 2004, and 2005.  A mild loss was noted at 4000 Hz only in July 2006.  His audio in January 2004 did show a slight shift in hearing sensitivity at 6000 Hz, but hearing was still within normal limits.  The Veteran reported he had some distortion in his right ear which sounded like an abnormal speaker.  High pitched sounds could provoke a scratching sound and the distortion would go away after five to ten seconds.  He noted some difficulty with radio traffic.  He had to have the TV up loud and he missed a lot of conversation in group settings.  The 2007 audio VA contract examiner noted that in accordance with VA regulations, pure tone threshold for the test frequencies from 500 through 4000 Hz revealed normal hearing sensitivity bilaterally.  

Audiological testing in April 2007 revealed the following results:


HERTZ
CNC

500
1000
2000
3000
4000

RIGHT
10
5
5
0
15
98%
LEFT
5
5
10
10
10
96%

As noted above, the record does not show that the Veteran has current bilateral hearing loss disability has defined by 38 C.F.R. § 3.385.  The July 2006 and April 2007 audiometric findings reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Although the record reflects that the Veteran does have some degree of hearing loss, hearing disability as defined under 38 C.F.R. § 3.385 have not been shown.  The Board finds the objective clinical findings to be afforded the greatest weight.

With respect to the Veteran's contention that he currently has bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.  The Board has placed greater probative value on the various audiological tests that do not show the presence of a hearing loss disability for VA compensation and pension purposes.

VA treatment records do not contain relevant audiological testing.  The records reflect the Veteran reported a history of hearing loss and that he was pursuing a claim of service connection.  The Board notes the Veteran asserted on his Form 9 in August 2008 that he was seeking VA treatment for his hearing loss and requested another hearing examination from the Saginaw VAMC.  However, updated VA treatment records do not show any treatment for hearing loss or relevant audiological testing.  

The preponderance of the evidence of record is against the claim for service connection for bilateral hearing loss.  A level of hearing loss that meets VA standards to qualify as a disability was not shown by the medical evidence of record.  Therefore, without evidence of a current disability, service connection for bilateral hearing loss is not warranted.  

As the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating of 10 percent, but no more, for a right foot condition to include stress reaction of the right talus is granted prior to July 10, 2012.  

An initial rating of in excess of 10 percent for a right foot condition to include stress reaction of the right talus is denied.  

An initial rating of 10 percent, but no more, for a left foot condition to include a residual fracture and arthritis of the first metatarsophalangeal joint, great toe is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


